Judge Martin
dissenting.
I dissent. In addition to the findings of fact quoted by the majority, the trial court found the following facts:
7. That defendant Trimpi continued to represent Simpson in an attorney-client relationship in Simpson’s claim for personal injuries as a result of the automobile accident as well as a claim for social security disability benefits. That defendant Trimpi’s representation of Simpson was solely in a representative capacity as attorney for Simpson.
8. That based upon the totality of the circumstances the Court finds that there was no meeting of the minds of plaintiff and defendant Trimpi that defendant Trimpi would be personally responsible for Simpson’s debt, nor did defendant Trimpi receive any benefit or good and sufficient consideration to support his or his firm’s personal obligation and responsibility to stand for the debt of Simpson.
9. That the attorney-client relationship existing between defendant Trimpi and Simpson was known to plaintiff, and plaintiff knew that defendant Trimpi and his firm were acting on behalf of Simpson in promising to make reimbursement to plaintiff out of the net recovery. However, that Simpson instructed defendant Trimpi not to pay any of his creditors out of the settlement proceeds when settlement was effected on June 1, 1982. That defendant Trimpi was told by Simpson to disburse the net proceeds to Simpson so that he, Simpson, could deposit same in an Elizabeth City bank and pay creditors himself.
10. That contrary to Simpson’s statements and instructions to defendant Trimpi, Simpson did not pay plaintiff any monies, at that time, received from the settlement proceeds.
Plaintiff has not excepted to any of the foregoing findings of fact; they are supported by competent evidence and are, therefore, binding upon this Court. From these facts it is clear that plaintiff knew that defendant Trimpi was acting solely as agent for Simpson in entering into the contract with plaintiff. The trial court expressly found that defendant Trimpi did not assume Simpson’s obligation as a personal liability and that plaintiff did not extend credit to defendant Trimpi personally.
*425If a contract is made with a known agent acting within the scope of his authority for a disclosed principal, the contract is that of the principal alone, unless credit has been given expressly and exclusively to the agent, and it appears that it was clearly his intention to assume the obligation as a personal liability and that he has been informed that credit has been extended to him alone. (Citations omitted.)
Jenkins v. City of Henderson, 214 N.C. 244, 247, 199 S.E. 37, 39 (1938). See 10 Strong’s North Carolina Index 3d Principal and Agent § 11 (1977).
The agreement with plaintiff was made by defendant Trimpi as agent for Simpson, his principal. Simpson accepted the benefits of the agreement and, having done so, refused to perform his obligations thereunder or to permit defendant Trimpi to do so. Simpson, not defendant Trimpi, breached the contract. I vote to affirm.the judgment of the trial court.